 
 
I 
111th CONGRESS
2d Session
H. R. 5291 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2010 
Mr. Murphy of New York (for himself, Mr. Childers, Mr. Ross, Mr. Patrick J. Murphy of Pennsylvania, Mr. Cardoza, Ms. Harman, Mr. Cooper, Mr. Schrader, Mr. Bishop of Georgia, Mr. Peterson, Mr. Tanner, Mr. Carney, Mr. Matheson, Mr. Hill, Ms. Herseth Sandlin, Mr. Shuler, Mr. Cuellar, Mr. McIntyre, Ms. Giffords, Mr. Bright, Mr. Mitchell, Mr. Costa, Mr. Arcuri, Ms. Markey of Colorado, Mr. Boyd, Mr. Moore of Kansas, Mr. Kratovil, Mr. Schiff, Mr. Ellsworth, Mr. Michaud, Mr. Holden, Mr. Chandler, Mr. Davis of Tennessee, and Mr. Donnelly of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the Joint Committee on Taxation to analyze each tax expenditure identified in its annual tax expenditure report for equity, efficiency, and ease of administration. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Tax Information for New Fiscal Oversight Act of 2010. 
(b)FindingsThe Congress find the following: 
(1)The Federal deficit in 2009 was more than $1.4 trillion, or 9.9 percent of the United States gross domestic product (GDP). 
(2)Current Federal deficits are unsustainable: under realistic assumptions, the level of public debt will double over the next 10 years. 
(3)The Congressional Research Service reported that a 2008 Joint Committee on Tax study titled Estimates of Federal Tax Expenditures for Fiscal Years 2008–2012 contained 247 tax expenditures totaling $1.2 trillion. 
(4)$1.2 trillion is greater than all Federal discretionary spending in that year. 
(5)Tax expenditures are similar to mandatory spending in that they often remain in the Internal Revenue Code until they are modified or eliminated by congressional action. 
(6)Congress currently lacks the information necessary to effectively identify and analyze loopholes and inefficiencies within the current tax system. 
(7)A more complete tax expenditure analysis can be a useful tool for Congress when considering tax proposals and evaluating the fiscal condition of our Nation. 
(8)This Act requires the Joint Committee on Taxation to analyze each tax expenditure by its equity, efficiency, and ease of administration so that Congress can make more informed policy decisions. 
2.Additional items in tax expenditure report 
(a)ReportBeginning with the report for 2011, as part of its annual tax expenditure report, the Joint Committee on Taxation shall— 
(1)analyze each tax expenditure identified in such report for its equity, efficiency, and ease of administration, and 
(2)reflect in such report the aggregate annual revenue lost through the internal revenue laws by reason of such tax expenditures. 
(b)Definition of equity, efficiency, and ease of administrationFor purposes of subsection (a), the terms equity, efficiency, and ease of administration shall have the same meanings as when used in the report of the Joint Committee on Taxation entitled, A Reconsideration of Tax Expenditure Analysis, published May 12, 2008 (JCX–37–08). 
 
